                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                    April 24, 2020

BY ECF AND E-MAIL

The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square
Thurgood Marshall U.S. Courthouse
New York, New York 10007

          Re:     United States v. Lewis Stahl, 18 Cr. 694 (RA)

Dear Judge Abrams:

      The Bureau of Prisons has informed the Government that Mr. Stahl was released from FCI
Miami at approximately 1:16 p.m. this afternoon and is being transferred to home confinement.



                                                         Respectfully submitted,


                                                         GEOFFREY S. BERMAN
                                                         United States Attorney for the
                                                         Southern District of New York


                                                    By: ___/s/________________________
                                                        Olga I. Zverovich
                                                        Assistant United States Attorney
                                                        (212) 637-2514



cc:    Patricia Pileggi, Esq. and Brittany Sokoloff, Esq. (via ECF and e-mail)
